DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          JAMES M. FORD,
                             Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D20-837

                              [June 11, 2020]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; John J. Murphy, III,
Judge; L.T. Case No. 99-15648CF10A.

  James M. Ford, Clermont, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GROSS, GERBER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.